Title: Hobohoilthle to John Roger Nelson Luckett, 24 October 1810
From: Hobohoilthle
To: Luckett, John Roger Nelson


Chat,took,chu,fau,lee in the Creek Agency 24th. Octr. 1810
… I am now speaking to the President you have appointed an officer to act in your business I am not vexed but I am speaking plain, I am the President of this nation of people and so I give an Answer to it. I call myself Muscogee A nation of people, I am so, I wish to be friendly I am a native master of this country and I wish to be good neighbours, you are too gready after my land, I am Speaking of my rights I have got sense yet I have not lost my senses, he that made us is above us looking on us, he made the ground for us, and before we have agreed on the matter you are eager after it. I am Speaking before it goes too far. If your officer should go on there may be some mad crazy people who would do mischief, and before this mischief is thrown upon us, I wish to prevent it if I could. When I find things are going wrong, I must prevent it, before it comes on us, by preventing it makes strong the chain of friendship. I am Speaking on this subject in this way, if any bodys wants a masters property he must ask the owner if he is willing, and if the owner says no, I love it, we cant force him to doing a thing against his will. Now I am speaking our friends and brothers have a great King President of the United States. My wish is not to be cutting our paths in our Country. I am a poor nation of people, I wish my Warriors women & families to walk on the Country as little as they have got. You have taken all the lands in the Country and what little lands we have got we wish we may possess it and not be kept in uneasiness. Now I am Speaking to the great King the President, you have asked me for a path, and I have agreed to lend you my path, the one I lent you, the Nation lent you, and you use it and I am Contented, and we are Contented that you should use the path, that your people use. If you are Contented with that post road you use now, as it is. But the Upper path which you wish will bring in Mischief and I should be sorry blood should be spilt on acct. of a path. There is a great many of our people in that country who may bring on some mischief upon us, and I dont wish that should be done. Most of our people near it have not much sense, and without knowing it right might do mischief. I am in distress a poor people, you must not force it upon us, we are the masters of it, wish there may [be] no harm, then you let us be in peace and contented. On account of the water course called Coosau river you asked me and I told you I could not agree to lend it, this river we use the water of, families are settled on it on both sides, the country is settled and filled up. That same river Coosau, you asked me to pass up and down for the purpose of trade, when I was at Cowetuh, I saw your letter asking me then, and I said the nation is not agreed to it. I thought you know that before this time; when a man has any property, and says no, it is all I shall ask I never forces it. I am speaking as a nation, when you ask me I say no, I am born upon it, I walk on it, I love it, I use it. I wish we may not mix together at once, when the red and white skin mix passing thro the Country, there might be some not agreeable. It is my wish the family of red people may settle by themselves on their own lands, they suit by themselves, its natural to them, as their bodies. I am Speaking as I wish for my country and nation. When I am asked I say no I love my property. When I say no, you thought I was small that you were big and able and you would kick me down, my warriors say as you are Strong, you would take advantage of our weakness force us and kick us down, th⟨en⟩ they tell me to speak I beg you to consider upon us.…




his



Hoboheilthle
◡
Micco



mark



Speaker for the nation



